DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-066976 (Asada hereinafter) in view of US 2008-267168 (Kurata hereinafter).
Regarding claim 1, Asada teaches an internal gear pump (Figure 1, per the provided PDF translation by the Applicant) that discloses a housing case made of a metal (¶ 23 has housing 7+8) and having a rotor housing portion in which a rotor is rotatably housed (Rotor housing portion being the body portions surrounding 4), and a discharge hole (Inherent for a discharge hole to be present); and a housing made of a resin and having a case holding portion in which the rotor housing portion is held (Housing 5 per ¶ 23). 

However, Kurata teaches an internal gear pump (Figures 3 and 5) that discloses a discharge hole through which oil within the rotor housing portion is introduced to the outside of the rotor housing portion by rotation of the rotor (Discharge hole 72 per ¶ 26); and a discharge groove portion provided on a bottom portion of the case holding portion (Discharge groove 42), wherein the housing case has a fitting groove portion that is provided on a bottom portion of the rotor housing portion and that is fitted to the discharge groove portion so as to cover the discharge groove portion (Fitting groove 52 of Kurata will fit into the housing 5), and the discharge hole is formed in the fitting groove portion (Evident from Figures 3 and 5 of Kurata). The resultant combination would have the extension of 42 into the discharge hole as seen in Kurata into the housing of Asada. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing case of Asada with the structure of Kurata to minimize leaking from the discharge (¶ 29 of the translation of Kurata provided by Applicant). 
Regarding claim 2, Asada’s modified teachings are described above in claim 1 where the combination of Asada and Kurata would further disclose that the discharge hole is formed in a bottom portion of the fitting groove portion (Evident from Figures 3 and 5 of Kurata).
Regarding claim 3, Asada’s modified teachings are described above in claim 1 where the combination of Asada and Kurata would further disclose that a seal member that is disposed between a portion of the housing case where the rotor housing portion and the fitting groove portion are connected to each other (Kurata 51/52 as seen in Figures 3 and 5), and the housing and that seals the housing case and the housing (Evident from Figures 3 and 5 of Kurata).
Regarding claim 4, Asada’s modified teachings are described above in claim 1 where the combination of Asada and Kurata would further disclose that the housing has a communication port that is formed in the discharge groove portion and that communicates with the discharge hole (Communication port being the middle of 82a as seen in Figure 3 of Kurata is along the discharge hole), and the fitting groove portion is formed such that the discharge hole has a diameter equal to or smaller than that of the communication port (Evident from Figure 3 of Kurata).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746